Citation Nr: 1211742	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-27 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a left ankle injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the decision review officer in December 2008.  A transcript of the hearing is of record.  

The Board remanded the Veteran's appeal in December 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A chronic left ankle disability was not manifested during service and is not shown to be etiologically related to service.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in April 2008. 

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records and VA outpatient treatment records, provided VA examinations, afforded the Veteran the opportunity to testify before the decision review officer, and assisted the Veteran in obtaining evidence.  Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.   

Discussion

The Veteran contends that he has residuals of a left ankle injury due to his active service.  Specifically, he testified that he injured his ankle in his 20's; however, noticed left ankle problems in his 30's.  See December 2008 hearing transcript.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.
  
The Veteran's August 1972 induction physical examination report was negative for complaints, treatment, or a diagnosis of a left ankle condition.  His service treatment records contained a diagnosis of a left ankle sprain in April 1974; x-rays showed a normal left ankle and the Veteran was given a walking cast and crutches for three weeks.  The May 1974 separation physical examination Report of Medical History was negative for complaints of left ankle pain.  The Report of Medical Examination included a diagnosis of a left ankle sprain, with the notation of an "acute" left ankle sprain, mid-April 1974, with walking cast.  

Following discharge, the first indication of the Veteran's claimed residuals of a left ankle injury was documented in a September 2008 VA outpatient treatment record.  At the time, the Veteran reported that he experienced left ankle swelling and pain.  The assessment was left ankle pain. 

In October 2008, the Veteran underwent x-rays of his left ankle which show the ankle mortise was intact.  There was no bone or joint abnormality.  Soft tissues were normal.  There was a small calcaneal spur noted on lateral view.  The impression was a left ankle within normal limits.   

The Veteran underwent a VA examination in December 2008, during which he reported that he sprained his left ankle in April 1974 during service, and was treated with a walking cast that he wore for one month.  He stated that once the cast was removed, there was no subsequent treatment.  He further reported that his left ankle condition had progressively worsened since the onset of the injury.  He reported that he took pain medication for his condition.  He denied any surgery or hospitalization, as well as any other trauma to his joints.  

Upon examination and review of the Veteran's claims file, the examiner diagnosed left ankle arthritis.  The examiner opined that the current left ankle condition was less likely than not caused by or a result of service.  In providing this opinion, the examiner explained that ankle arthritis was most common in patients with a previous injury to the ankle joint; however, since there was only one documented incident and no other documented history, it was less likely than not that the current ankle condition was the result of the Veteran's ankle injury during service, as there was no abnormality noted on the recent x-ray of the left ankle.  

In December 2010, the Board remanded the case for another VA examination and opinion, and noted that it concurred with the Veteran's representative, that the December 2008 VA examiner did not address the October 2008 left ankle x-ray report, which demonstrates a left calcaneal spur.

The Veteran underwent a second VA examination in February 2011, during which he reported that he fractured his ankle during service, and in recent years, experienced a gradual onset of deep aching made worse by cold weather.  He reported that he was given an ankle brace in the past, but rarely wore it.  

Upon examination and review of the Veteran's claims file, the examiner noted that the in-service injury was a strain, not a fracture.  The diagnosis was left ankle arthralgia.  The examiner opined that the current left ankle condition was less likely than not caused by or a result of the in-service ankle injury.  In providing this opinion, the examiner stated that he carefully reviewed the Veteran's claims file, current data, and a search of medical literature regarding an ankle strain to the development of a calcaneal spur; however, concluded that a spur due to an ankle strain was not found in the calcaneal area.  The examiner indicated that there was a possibility of developing arthritis in the joints due to past injuries, however, there was no objective evidence of abnormalities of range of motion, strength, reflexes, or sensory to the Veteran's left ankle joint.  Regarding a left ankle sprain and the development of a spur, the examiner concluded that an ankle spur might occur at any of the bony ligament attachments, as it was not uncommon to see an anterior spur at the neck of the talus, where the anterior ankle capsule attached.  The examiner explained that this was caused by the ossification of the hematoma organization associated with anterior ligament sprains.  

In the present case, the preponderance of the evidence is against the claim for service connection.  While the Board acknowledges the Veteran's May 1974 separation examination report which demonstrates a diagnosis of a left ankle sprain, the examiner noted that the sprain which occurred one month prior was "acute," which is indicative of an injury with a short course, or an injury that is not chronic.  Moreover, following discharge from service, there were no complaints or documentation of a left ankle pain until September 2008.  This weighs heavily against the claim, as it tends to show an absence of continuity of symptomatology.

To the extent that the Veteran reports continuous symptoms, such statements do not appear credible.  During the December 2008 hearing before the decision review officer, the Veteran asserted that he injured his ankle in his 20's, but didn't notice left ankle problems in his 30's.  Thus, continuity is not established by the Veteran's own statements. 

Furthermore, no competent evidence causally relates a current left ankle disability to service.  The February 2011 VA examination report is competent medical evidence addressing the etiology of the Veteran's current diagnosis of left ankle arthralgia; where, upon examination and an extensive review of the Veteran's medical history, as well as relevant medical literature, the examiner concluded that the Veteran's current left ankle condition was less likely than not caused by or a result of the in-service injury.  The examiner explained that a spur due to an ankle strain was not found in the calcaneal area (the location of the Veteran's current spur), as per current data and medical literature.  The examiner indicated that there was a possibility of developing arthritis in the joints due to past injuries; however, there was no objective evidence of abnormalities of range of motion, strength, reflexes, or sensory to the Veteran's left ankle joint.  Regarding a left ankle sprain and the development of a spur, the examiner concluded that an ankle spur might occur at any of the bony ligament attachments, as it was not uncommon to see an anterior spur at the neck of the talus, where the anterior ankle capsule attached.   The examiner explained that this was caused by the ossification of the hematoma organization associated with anterior ligament sprains.  

The Veteran himself believes that a causal relationship exists between his current left ankle disability and service.  However, the question of etiology here involves complex medical issues that he, as a layperson, is not competent to address. Jandreau, 492 F.3d at 1372.  Further, the Board finds his assertions outweighed by the detailed opinion provided by February 2011 VA examiner, who discussed the Veteran's in-service and post-service history.  

In light of the aforementioned, the Board concludes that service connection for residuals of a left ankle disability must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

ORDER

Service connection for residuals of a left ankle injury is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


